Case 3:20-bk-30003-SHB              Doc 59 Filed 09/24/20 Entered 09/24/20 14:41:03                         Desc
                                    Main Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

IN RE:           TENNESSEE VALLEY BUILDERS, LLC

                                   DEBTOR(S)                          CASE NO. 3:20-bk-30003-SHB
                                                                      CHAPTER 7
                      NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING


         Notice is hereby given that:


         Pursuant to E.D. Bankr. LBR 9013-1(h), the court may consider this matter without further
         notice or hearing unless a party in interest files an objection. If you object to the relief
         requested in this paper, you must file with the clerk of the court at 800 Market Street, Howard
         H. Baker, Jr. United States Courthouse, Suite 330, Knoxville, Tennessee 37902, an objection
         within twenty-one (21) days from the date this paper was filed and serve a copy on Ann
         Mostoller, 136 South Illinois Avenue, Suite 104, Oak Ridge, Tennessee 37830 or by
         electronic service to bdavis@msw-law.com. If you file and serve an objection within the time
         permitted, the court will schedule a hearing and you will be notified. If you do not file an
         objection within the time permitted, the court will consider that you do not oppose the granting
         of the relief requested in this paper and may grant the relief requested without further notice
         or hearing.


         Your rights may be affected. You should read these papers carefully and discuss them
         with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
         you may wish to consult one.



                              MOTION TO APPROVE COMPROMISE

         The Motion of Ann Mostoller, Trustee, respectfully alleges:

         1.      Movant is the duly qualified and acting Trustee in this case.

         2.      The Trustee alleges that on or about December 31, 2019 the debtor

delivered a cashier’s check in the amount of $9,400.00 to Anderson Lumber, which

cashier’s check was never cashed. Noted on the face of the check was a limitation that

the check would void after ninety (90) days. Anderson Lumber has now turned that

cashier’s check over to the Trustee. Simmons Bank asserts that it has a right of set off

on the funds; the Trustee asserts that the tender of the cashier’s check constitutes an

avoidable transfer.
Case 3:20-bk-30003-SHB        Doc 59 Filed 09/24/20 Entered 09/24/20 14:41:03          Desc
                              Main Document     Page 2 of 2



       3.     Simmons Bank has agreed to accept one-half of the value of the check

and the Trustee would likewise propose to accept one-half of the value of the check as

a compromise settlement, to be paid in full upon entry of this Order approving

compromise.

       4.     Movant believes said settlement is fair and reasonable and in the best

interest of the estate and should be approved by the Court.

       WHEREFORE, Movant prays that the Court approve the above-described

compromise.

       DATED September 24, 2020.


                                            s/ Ann Mostoller
                                            Ann Mostoller, #001146
                                            Attorney for Trustee
                                            Mostoller, Stulberg, Whitfield & Allen
                                            136 South Illinois Avenue, Suite 104
                                            Oak Ridge, TN 37830
                                            (865) 482-4466
                                            bdavis@msw-law.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2020, a true and exact copy of the

foregoing Motion to Compromise and proposed order was filed electronically. Notice of

this filing will be sent to the following parties as indicated below:

Via Electronic/ECF Mail
Tiffany DiIorio, Attorney for United States Trustee; ECF
Lynn Tarpy, Attorney for Debtor(s); ECF
All parties indicated on the Court's electronic filing receipt

Via US Regular Mail
All Parties as shown on the list attached hereto as an exhibit

                                            s/ Ann Mostoller
                                            Attorney
